DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1 and 3-8.  Figures 1 and 3-8 all include gray elements which cause the lines, numbers, and letters to not be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.  Additionally, drawings must be black and white (monochrome) except when another form (grayscale or color) is the only practicable medium for illustrating the claimed invention.  For Figures 1 and 3-8, black and white drawings are sufficient to illustrate the claimed invention.
The drawings are also objected to because the top margin is too small.  Each sheet must include a top margin of at least 1 inch, a left side margin of at least 1 inch, a right side margin of at least 5/8 inch, and a bottom margin of at least 3/8 inch.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: steps1-5 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Specification
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
The application papers are objected to because the formulas and special characters in Applicant’s specification (including the claims) are not in permanent dark ink or its equivalent.  The formulas and special characters appear to be in grayscale or color rather than dark text.  The grayscale or color formulas and special characters makes them difficult to read, particularly the subscripts and superscripts.  Applicant may wish to view them on PAIR to see the effects of the grayscale or color on the formulas and special characters.
A legible substitute specification (including the claims) in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
As to claims 1-6 are generally narrative and indefinite, failing to conform with current U.S. practice and replete with indefinite language.  They appear to be merely a copy of Applicants narrative specification with periods replaced with semicolons.  Furthermore, the intended meaning of the claim wording cannot be accurately ascertained because of the narrative form and indefinite language.
As to claim 2, the claims must be in one sentence form only.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites modeling an optimization problem of maximizing the sum of time delay and energy consumption benefit, decomposing the optimization problem into two sub-optimization problems, computing solutions to the sub-optimization problems and the optimization problem.
The limitation of modeling an optimization problem of maximizing the sum of time delay and energy consumption benefit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and is a mathematical concept.  That is, nothing in the claim element precludes the mathematical concept step from practically being performed in the mind.  For example, “modeling” in the context of this claim encompasses the user manually determining a model.  Similarly, the limitations of decomposing the optimization problem into two sub-optimization problems, computing solutions to the sub-optimization problems and the optimization problem, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “decomposing” in the context of this claim encompasses a person separating the model into steps and “computing” in the context of this claim encompasses a person mathematically calculating a solution to the problem.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas and if a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claims 2-6 provide further mathematical detail to the steps listed in claim 1.  Nothing in the claim elements of claims 2-6 precludes the mathematical concept steps from practically being performed in the mind.
This judicial exception is not integrated into a practical application because the claims recite no additional elements other than the noted abstract ideas.  Claims 1-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because it recites no additional elements.  The claims are not patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Sabella et al. (U.S. Patent Application Publication No. 2018/0183855 A1) discloses an application computation offloading for mobile edge computing;
Dong (U.S. Patent Application Publication No. 2021/0136142 A1) discloses task offloading and routing in mobile edge cloud networks; and
Gehrling et al. (U.S. Patent Application Publication No. 2022/0050725 A1) discloses a method for managing computing capacities in a network with mobile participants.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642